Citation Nr: 0623665	
Decision Date: 08/07/06    Archive Date: 08/15/06

DOCKET NO.  05-17 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than July 20, 2000, 
for an award of special monthly compensation on account of 
the loss of use of a creative organ.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse and his granddaughter


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel

INTRODUCTION

The veteran served on active duty from July 1942 to January 
1946.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Philadelphia, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

A motion to advance this case on the docket was granted by 
the Board in August 2006.  


FINDINGS OF FACT

1.	Service connection for the residuals of a left 
herniorrhaphy was granted by the RO in a March 1946 rating 
decision.  A noncompensable evaluation was assigned at that 
time and was confirmed and continued by rating decisions 
dated in March and October 1948.  No testicular pathology was 
identified in contemporaneous medical records.

2.	No specific claim for special monthly compensation 
benefits for loss of use of a creative organ was received 
prior to December 1, 1962.  No claim for an increased rating 
for the herniorrhaphy residuals was filed prior to July 2001.

3.	The veteran's claim for increased evaluation for his 
service-connected left herniorrhaphy residuals was received 
on July 12, 2001.  

4.	VA examination in August 2001 showed left testicular 
atrophy as a complication to the postoperative residuals of 
the left inguinal herniorrhaphy.  Hearing testimony and 
private medical records received by VA in 2002 and 2003 show 
that this disability had become manifested many years 
earlier.  




CONCLUSION OF LAW

The proper effective date for an award of special monthly 
compensation on account of the loss of use of a creative 
organ is July 12, 2000.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. §§ 3.114, 3.400 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The question to be answered concerning the issue on appeal is 
whether or not the appellant has presented a legal claim for 
a VA benefit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  If 
he has not done so, his appeal must be denied.  As explained 
below, the Board finds that he has not submitted such a 
claim.  

The Veterans Claims Assistance Act of 2000 (VCAA), describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  In a VCAA 
letter dated in August 2001, the RO notified the appellant of 
the information and evidence necessary to substantiate his 
claim for an increased rating for his service connected 
disabilities, the information and evidence that VA would seek 
to provide, and the information and evidence the appellant 
was expected to provide.  In addition, the RO asked the 
appellant to submit any evidence in his possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The U. S. Court of Appeals for 
Veterans Claims has held that the statutory and regulatory 
provisions pertaining to VA's duty to notify and to assist do 
not apply to a claim if resolution of that claim is based on 
statutory interpretation, rather than consideration of the 
factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001).

In the instant case the facts are not in dispute.  Resolution 
of the veteran's appeal is dependent on interpretation of the 
regulations pertaining to the effective date of awards based 
upon liberalizing legislation or VA issue.  As will be shown 
below, the Board finds that the veteran's award of special 
monthly compensation on account of the loss of use of a 
creative organ was assigned as early as legally permissible.  
Therefore, despite the credible testimony offered by the 
veteran, his spouse, and granddaughter, the outcome of this 
appeal does not change. 

Therefore, because no reasonable possibility exists that 
additional notice or development would aid in substantiating 
this claim, any deficiencies of VCAA notice or assistance are 
rendered moot.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 
15 Vet. App. 362, 368 (2001) (compliance with the VCAA is not 
required if no reasonable possibility exists that any notice 
or assistance would aid the appellant in substantiating the 
claim).

The date of increase in compensation is the date of receipt 
of the claim or the date entitlement arose, whichever is 
later. 38 C.F.R. § 3.400(o)(1). The earliest date is the date 
as of which it is factual ascertainable that an increase in 
disability had occurred if the claim is received within one 
year from such date, otherwise, the date of receipt of the 
claim. 38 C.F.R. § 3.400(o)(2).

Where compensation benefits are awarded pursuant to a 
liberalizing law, or a liberalizing VA issue approved by the 
Secretary or by the Secretary's direction, the effective date 
of such award shall be fixed in accordance with the facts 
found, but shall not be earlier than the effective date of 
the law. 38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 
3.114(a) (2005). If a claimant requests review of his claim 
within one year from the effective date of the liberalizing 
regulation, benefits may be authorized from the effective 
date of the liberalizing provisions. 38 C.F.R. § 3.114(a)(1). 
However, if the claimant requests review of his claim more 
than one year from the effective date of the liberalizing 
regulation, benefits may be authorized only for a period of 
one year prior to the date of receipt of such request. 38 
C.F.R. § 3.114(a)(3) (2005) (effective December 1, 1962).

Once a formal claim for pension or compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree or a claim for pension denied for the 
reason the disability was not permanently and totally 
disabling, receipt of one of the following may be accepted as 
an informal claim for increased benefits or an informal claim 
to reopen:  

(1)	The date of outpatient or hospital examination or date 
of admission to a VA hospital or uniformed services 
hospital.  

(2)	The date of receipt of evidence from a private 
physician when evidence furnished by or on behalf of 
the claimant is within the competence of the physician.  
38 C.F.R. § 3.157(b).  

The mere receipt of medical records cannot be construed as an 
informal claim for the benefit.  See 38 C.F.R. § 3.157; 
Brannon v. West, 12 Vet. App. 32, 35 (1998).

Review of the record shows that the veteran claimed 
compensation benefits shortly after he separated from active 
duty in 1946.  Service connection was awarded for the 
residuals of a left herniorrhaphy, rated noncompensable, by 
rating decision in March 1946.  After receipt of additional 
service medical records the rating was confirmed and 
continued by rating decisions of the RO in March and October 
1948.  At no time did the medical evidence of record at that 
time show left testicular atrophy.  

The veteran's claim for an increased evaluation for the 
residuals of a left herniorrhaphy was received by VA on July 
12, 2001.  Examination by VA in August 2001 included a 
diagnosis of post left inguinal herniorrhaphy complicated by 
left testicular atrophy.  Special monthly compensation on 
account of the loss of use of a creative organ was granted by 
rating decision dated in November 2003.  The effective date 
of the award was set as July 12, 2001, the date of the 
veteran's claim for increase.  Following credible hearing 
testimony from the veteran, his spouse and granddaughter and 
the receipt of statements from the veteran's private 
physicians, dated in November 2005, to the effect that the 
veteran had been unable to father children as a result of the 
left inguinal herniorrhaphy performed while he was in 
service, the RO assigned the effective date of the award as 
July 12, 2000, based upon legislation that provided for the 
receipt of special monthly compensation on account of the 
loss of use of a creative organ for veteran's of World War 
II.  The effective date of this liberalizing legislation, 
Public Law 427 of the 82nd Congress, was August 1, 1952.  

In this case, it is noted that the veteran made no specific 
claim for special monthly compensation based upon the loss of 
use of a creative organ or for an increased rating for hernia 
residuals prior to December 1, 1962.  Effective on that date, 
claims reviewed at the request of the claimant and awarded 
pursuant to liberalizing legislation, at are submitted more 
than one year after the effective date of the legislation 
upon which the increase is based may be authorized for a 
period of one year prior to the date of receipt of the claim.  
The liberalizing law in question became effective in August 
1952.  

The veteran's claim for compensation was reviewed in 1946 and 
twice in 1948, but there is no evidence that he made a 
request for an increased rating for any of his service-
connected disabilities prior to the current claim in July 
2001.  At the time of his hearing on appeal he testified that 
he had not submitted any claim between 1948 and 2001.  
Medical records in the 1940's did not reveal testicular 
abnormality.

The RO's retroactive award of the benefit to July 12, 2000, 
is based upon a finding that the veteran did manifest loss of 
use of a creative organ prior to 2001, when the legislation 
authorizing the benefit became effective in 1952, and that he 
may thus have his award made effective one year prior to the 
receipt of his claim.  Given the fact that no award was 
possible prior to 1952 and that no claim was made between 
1948 and 2001, there is no legal benefit that may be awarded.  

As the disposition of this claim is based on the law, and not 
the facts of the case, the claim must be denied based on a 
lack of entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  Under these circumstances, the 
claim must be denied.  




ORDER

The claim for an effective date earlier than July 12, 2000, 
for an award of special monthly compensation based on loss of 
use of a creative organ, is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


